Title: To John Adams from Jonathan Williams, 20 December 1775
From: Williams, Jonathan
To: Adams, John


     
      Providence Decr 20th 1775
      Dear Sir
     
     I have just heard of your return from Philadelphia, and am exceeding sorry I had not the pleasure of seeing you as you passed thro’ Providence; I want very much to consult you Sir, about entering into the Practise of Law, and the favour you did me when an Opportunity offered for my going into Business at Portsmouth, encourages me to make this Application.
     
     I have for this some time past had a great desire to enter the Army, and I find the Thoughts of it, affects my Mother so much, that I think it ungenerous to urge it farther; I have now turned my thoughts to the Practise of Law, and according to your advice, am determined to pursue my Studies. I think a favourable opportunity now offers, and I wish to take advantage of it. You know Sir, I have now been in the Study of the Law, above the Period, necessary for an Introduction to Court, and as the Court is to meet here the first Wednesday in Jany. I wanted to ask you, if you woud think it adviseable for me, to offer myself to be sworn—and if you shoud, whether it woud not be necessary for me to have some Credentials, or Recomendations from you. I am not determined to settle here, that I shall leave to a future day, but I think if I was sworn, I might perhaps get some Business, which woud relieve me from a state of Idleness, and have a tendency to fix me to a close application to my Books.
     If it woud not be too much trouble, I shoud be much obliged to you for your advice.
     Sometime ago you put Hawkins’s Pleas of the Crown, into my hands. I read him thro and have since read Finch, and Burns Justice and am now reading Plowden’s Reports. I have several of your Books in my possession which I will take good care off, and if possible prevent them from falling into the Hands of any one, that woud sacrifice them because they belong to you.
     I am exceeding unhappy Sir that I cannot immediately pay you the price of my Education, but my Father’s Absence, and the embarrassment of our Family, woud make it at present difficult. Sir, if you shoud want a sum of Money I will exert myself to answer your purpose.
     I heartily wish you Joy upon the honorable Appointment lately assigned you, by your Countrymen, and congratulate you as a Patriot, upon the late acquisition to our Cause, in Cannada, and the success  prizes obtained at Sea by the vigillance of Manly and others.
     
      My Respects to Mrs. Adams. I hope She, and all your Family are well. I am Sir your much obliged & sincere Friend
      Jon Williams
     
    